19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 1 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 2 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 3 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 4 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 5 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 6 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 7 of 8
19-23594-shl   Doc 12   Filed 09/19/19 Entered 09/19/19 14:28:22   Main Document
                                      Pg 8 of 8
